Citation Nr: 1448992	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease
(COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active duty service from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas.

The Veteran testified at a September 2013 Board hearing before the
Undersigned.  A transcript of those proceedings is associated with the Veteran's electronic claims file.  

In March 2014, this matter was remanded for additional development.  In that decision, the Board noted that the Veteran had previously been denied service connection for interstitial fibrosis (claimed as asbestosis and silicosis) in November 2005.  The claim was again denied by the RO in February 2008 based on a finding that new and material evidence had not been presented.  In its March 2014 decision, the Board found that, considering the Veteran's current diagnoses, this appeal did not present a situation where his claim should be considered more broadly.  See Clemons v Shinseki, 23 Vet. App. 1, 4-6 (2009).  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no more than auditory acuity level III in the right ear and level III in the left ear.

2.  COPD has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service. 





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for an award of service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in April 2008, March 2009, February 2010, and March 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims which are fully adequate to decide the issues on appeal.  The Veteran was examined and his claims file reviewed during these examinations and the criteria necessary for deciding the claims were addressed.  

In March 2014, this matter was remanded in order to provide the Veteran with VA examinations in connection with his claims.   Examinations that addressed the remand concerns were conducted in May 2014.  As such the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Increased rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In addition, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At an April 2010 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
35
50
LEFT
30
35
35
45
60

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 39 decibel loss in the right ear and a 44 decibel loss in the left ear.  The audiologist indicated that the Veteran had 80 percent speech discrimination in the right ear and 82 percent speech discrimination in the left ear.  These audiometry test results equate to level III hearing in the right ear and level III hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level III hearing in the right ear and level III hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was also afforded a VA examination dated in May 2014 pursuant to the Board's March 2014 remand.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
45
50
LEFT
25
30
30
55
60

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 39 decibel loss in the right ear and a 44 decibel loss in the left ear.  The audiologist indicated that the Veteran had 84 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level III hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level III hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  In describing the impact his hearing loss has on ordinary conditions of daily life, the Veteran indicated that he missed conversations in crowds and at meetings. 

The Board also notes that the Veteran's outpatient treatment records have been reviewed, but do not indicate findings worse than those demonstrated on the VA examination reports.  

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The above determinations are based upon consideration of applicable rating provisions.  The May 2014 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted that the Veteran has problems hearing conversations in crowds and at meetings.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

III.  Service connection for COPD.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the claims file indicates that the Veteran has been seen over the years for several respiratory disorders, to include chronic obstructive pulmonary disease.   He states that he was in the US Navy working in the engine room of a guided missile destroyer and, as such, was exposed for at least two years to asbestos wrapped pipes, degreaser used in clean up, and noxious fuels.  He reported that he had coughing and sore throats that only improved when he was promoted to petty officer and did not have to be in the engine room.  The Veteran also recalls six months exposure to sandblasting while the naval ship was undergoing refitting in the Long Beach shipyards.  There was no mention of a lung impairment on the Reports of Medical Examination dated in September 1967 or September 1971.

After service, the Veteran indicated that he smoked cigarettes until 1978, although he denies heavy use prior to that.  Following military discharge he worked as machinist and later in plant maintenance for over twenty seven years and did have occasional exposures to smoke from fumes.  He stopped working in 2002 when his overall health worsened.  Currently, the Veteran reported that he stays at home, he is able to perform activities of daily living but does not walk beyond his house due to shortness of breath.  He has been prescribed inhalers and nebulizers.  

Medical treatment records indicate that the Veteran was initially thought to have restrictive lung disease per a private physician.  A note from Pulmonary and Critical Care Consultant dated 5/20/1999 states "he has interstitial fibrosis due to mixed dual pneumonconiosis or combination of asbestosis and silicosis."  However, when Veteran was seen by Houston VAMC pulmonary specialist on 12/3/2003, the physician found that his dyspnea was multifactorial and was a combination of obesity, CAD, and some pulmonary abnormality.  The physician found that, based on a PFT in 2000, he could not consider respiratory system as a major contributor to the Veteran's dyspnea.  Previous VA compensation examinations dated in August 2000 and November 2004 noted possible asbestosis and silica exposures without establishing a direct linkage to the Veteran's alleged chronic obstructive lung disease and the November 2004 pulmonary examination specifically deferred an opinion as to whether the Veteran's COPD was related to in-service exposures. In addition, pulmonary function studies in 2009 and 2012 failed to demonstrate much obstructive component to his lung disease.  A chest x-ray dated in January 2014 indicated normal heart size and no evidence of acute airspace consolidation, pulmonary vascular congestion or pleural effusion.

In May 2014, the Veteran was afforded a VA examination in connection with his claim.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with COPD.  The examiner reviewed the Veteran's contentions and his medical history and found that it was less likely than not (less than 50%
probability) that his COPD was incurred in or caused by the claimed in-service injury, event or illness (to include asbestos, chemical, and other in-service exposures), or was otherwise etiologically related to active duty service.  He cited the Veteran's previous VA examination reports and service medical reports, and stated that there has not been convincing evidence in his pulmonary function testing from 2000 to 2012 that the Veteran has obstructive or restrictive lung disease.  He found that a previous opinion given by outside pulmonary doctor
in 1999 (stating that the Veteran had pulmonary fibrosis) had not been substantiated and that asbestosis or silicosis were more likely to cause restrictive lung disease rather than causing obstructive lung disease, which is what the Veteran claimed that he had.  The examiner found that the Veteran did not demonstrate evidence of abnormalities in his serial chest x-rays to indicate either restrictive or obstructive disease.  Although he indicated that a chest CT scan would be more definitive, the examiner found that there was no reason to believe that this test would show an abnormality that chest x-rays performed at Houston VAMC from 2003 to 2014 had not picked up.  The Examiner then reviewed the properties of asbestos and indicated that accumulated fibers trapped in the lungs could lead to serious health problems, including asbestosis, mesothelioma, lung cancer, and pleural plaques and effusions.   A cited large scale observation study, however, failed to show that occupational exposure to asbestos alone caused airway obstruction.

Based on the foregoing, the Board finds that service connection for COPD is not warranted.  The record in this case indicates that the Veteran has been diagnosed with COPD. The question for consideration is whether this condition was caused by his military service, to include exposure to asbestos or other toxins in service.  The cumulative medical evidence in this case is negative.  Specifically, the May 2014 VA examiner found, after reviewing the Veteran medical history and contentions, that his COPD was not likely related to service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the May 2014 VA examiner examined the Veteran and reviewed the Veteran's claims file.  He also specifically addressed the Veteran's contentions regarding exposure to asbestos and other toxins in the military.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has expressed his own behalf that his COPD is related to his service in the Navy.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether COPD is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as COPD is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is denied.

Service connection for chronic obstructive pulmonary disease is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


